DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to U.S. Patent Application No.: 17/127,461 filed on 5/6/21 with effective filing date 3/3/2016. Claims 27-38 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-38 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-32 of US 10,873,738 and claims 1-30 of 10,382,742. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 10,873,738
Current Application
1. An active image sensor system configured to generate a lighting-invariant depth map of a scene comprising: at least one emitter configured to emit a set of light pulses toward the scene; an array of detectors configured to receive light for a field of view that includes at least a portion of the scene; control circuitry operably coupled to the at least one emitter and the array of detectors and configured to cause the at least one emitter to begin to emit the set of light pulses at a first 





US 10,382,742
Current Application
1. An active camera system configured to generate a lighting-invariant image of a scene comprising: at least one emitter configured to emit an active light pulse toward the scene; an array of detectors configured to receive light for a field of view that includes at least a portion of the scene, each detector in the array of detectors configured to produce a linearized response to a number of incident photons of light; control circuitry operably coupled to the at least one 





Allowable Subject Matter
The prior art of record in particular, Ikeno et al. US 200/0122297 A1 in view of Niclass US 8,355,117 B2 does not disclose, with respect to claim 27 & 33, a camera control signal that specifies the time at which the camera is in an active imaging cycle; and an emitter drive pulse signal that specifies the times during the active imaging cycle at which the emitters are activated; and emitter control circuitry operably coupled to the at least one emitter and configured to: emit light when the camera control signal and the emitter drive pulse signal are both in the active state; and emit light when the camera control signal is in the inactive state and the non-camera light control signal is in the active state (claim 27); emit light when the a camera control signal for the active camera system and emitter drive pulse signal for at least one emitter are both in the active state; and emit light when the camera control signal is in the inactive state and the non-camera light control signal is in the active state (claim 33) as claimed.  
Rather, Ikeno et al. discloses the frequency changing unit changes modulation frequency for
performing synchronous control of the light source and the image pickup element for each frame rate or charge storage time, such that probability of the modulation frequencies of modulated lights radiated from own range image generating apparatus mounted in own vehicle and another range
image generating apparatus mounted in another vehicle apparatus is extremely small, thus preventing
or reducing generation of range images with interference which contain pixels with erroneous
distance values, in fig. 1-2, & 6-8.
Similarly, Niclass discloses the arrangement has a photonic source for illuminating an object
using a continuous modulated photonic wave, where the photonic wave is periodically modulated. A
solid-state image sensor comprises an array of avalanche photodiodes and a set of circuits that
processes signals output by the avalanche photodiodes to yield data depending on the photonic wave
reflected by the object onto the photodiodes. The circuits yield the data proportional to the phase
and/or amplitude of the reflected photonic wave. 
The same reasoning applies to claim 33 mutatis mutandis.  Accordingly, claims 27-38 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485